                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-538-BO

STEVEN CONWAY, LORI CONWAY,         )
LORCON, LLC # 1, and LORCON, LLC #4,)
                                    )
                        Appellants, )
                                    )
V.                                             )                      ORDER
                                               )
JOHN JEROME PALCZUK and KAREN                  )
ELIZABETH P ALCZUK,                            )
                                               )
                                 Appellees.    )

             ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              RALEIGH DIVISION

        This cause comes before the Court on appellees' motion to dismiss the appeal. The

motion is ripe for review, and, for the reasons stated below, appellees' motion is granted. The

parties ' joint motion to stay appeal and defendant' s motion for extension of time to file

appellees' brief are also on the docket.

                                           BACKGROUND

        On October 8, 2020, appellants, codebtors in the underlying bankruptcy action, filed a

notice of appeal of an order of the bankruptcy court entering summary judgment in favor of the

appellees . [DE 1]. Appellees move to dismiss this appeal for lack of jurisdiction, arguing that the

bankruptcy court' s order is interlocutory and that this Court does not have jurisdiction over the

appeal. Appellants filed objections in response to appellees ' motion to dismiss arguing that the

order is not interlocutory because it resolves both issues before the bankruptcy court. The parties

subsequently filed a joint motion to stay the appeal , and appellees filed a motion for extension of

time to file appellees' brief.




          Case 5:20-cv-00538-BO Document 23 Filed 01/22/21 Page 1 of 3
                                           DISCUSSION

       Appellee has moved to dismiss the appeal for lack of jurisdiction. This Court has

jurisdiction over appeals from final judgments or orders and certain interlocutory orders entered

by the bankruptcy court. 28 U.S .C. § 158. An order that grants partial summary judgment limited

to the issue of liability, without assessing damages or awarding other relief, is an interlocutory

order. Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976). Similarly, an order dismissing

one claim, but leaving other outstanding, is an interlocutory order. Baird v. Palmer, 114 F.3d 39,

42 (4th Cir. 1997); Bayview Loan Servicing, LLC v. Locklear, 736 Fed. App ' x 405 , 405 (per

curiam) (unpublished).

       Here, the bankruptcy court's order is interlocutory, and this Court does not have

jurisdiction. The bankruptcy court explicitly ruled in favor of appellees on both claims, but it

refrained from "mak[ing] a determination as to the nature and extent of the damages and/or

sanctions to be awarded in connection with [appellees' ] second claim." [DE 6, p. 24]. Instead, it

directed appellees to file a bill of particulars regarding the damages issue. Id. Therefore, since the

bankruptcy court's order only addressed the issue of liability on the second claim, the order is

interlocutory, and the appeal must be dismissed for lack of jurisdiction.

       Appellees argue in their objections that this case is actually most similar to Ritzen Grp.,

Inc. v. Jackson Masonry, LLC. 140 S. Ct. 582 (2020). In that case, the Supreme Court

determined that "a motion for an order ' terminating, modifying, or conditioning' the stay" that

automatically halts efforts to collect pre-petition debts from the bankrupt debtor outside the

bankruptcy forum is a final, immediately, appealable decision. Id. at 589. In such stay-relief

motions, a creditor may seek relief from the automatic stay. Id. However, this is not the case

here. The bankruptcy court was asked to determine if actions taken by appellants violated the




                                      2
          Case 5:20-cv-00538-BO Document 23 Filed 01/22/21 Page 2 of 3
automatic stay. It concluded that appellants initiated and engaged in litigation against plaintiffs in

violation of the discharge injunction. Although the bankruptcy court determined the applicability

and extent of the discharge in this case, it was not a stay-relief motion asking the court to

terminate, annul, modify, or condition the stay.

                                          CONCLUSION

       Accordingly, appellees' motion to dismiss the appeal is GRANTED [DE 6] and the

appeal is DISMISSED. The parties ' joint motion to stay the appeal [DE 20] and appellees'

motion for extension of time to fi le appellees' brief [DE 22] are DISMISSED as MOOT. The

Clerk is DIRECTED to close the case.



SO ORDERED, thisJ-1 day of January, 202 1.



                                               ~4)¥
                                               TENCEW.B0YLE
                                               UNITED STATES DISTRJCT~DE




                                      3
          Case 5:20-cv-00538-BO Document 23 Filed 01/22/21 Page 3 of 3
